PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gallegos, Joseph, Dominic
Application No. 15/904,425
Filed: 26 Feb 2018
For: Liquid containment and focus for subterranean capillary irrigation

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition to withdraw holding of abandonment under 37 CFR 1.181 filed April 19, 2021.

The renewed petition to withdraw the holding of abandoned is dismissed as unnecessary. 
 
This application became abandoned for failure to file a timely or proper reply to the non-final Office action mailed July 10, 2019, which set a three-month shortened statutory period for reply from the mail date of the Office action. On January 23, 2020, the Office issued a Notice of Abandonment. On October 23, 2020, applicant filed a petition to withdraw holding of abandonment, which was dismissed by the decision issued on February 22, 2021. On April 19, 2021, applicant filed the present renewed petition to withdraw holding of abandonment.

Subsequent to the filing of the present petition to withdraw the holding of abandonment, and before a decision was reached on its merits, applicant filed an electronic petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) on June 7, 2021, via EFS-Web. On June 7, 2021, the Office issued an electronic decision granting the petition under 37 CFR 1.137(a) to revive the application.  

In view of the revival of the application by way of the electronic decision issued on June 7, 2021, the application is not in fact abandoned, but rather pending.

Inquiries related to this decision may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET